Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 12, the prior art fails to disclose or renders obvious the claimed combination of an exhaust gas after treatment mixing device comprising a mixing assembly comprising a first space located inside the first inlet; a second space located inside the second inlet; a third space between the first space and the second space; a first partition wall between the first inlet and the first space, the first partition wall being provided with a plurality of first openings communicating the first inlet and the first space; a second partition wall between the second inlet and the second space, the second partition wall being provided with a plurality of second openings communicating the second inlet and the second space; a first raised portion protruding upwardly into the third space; a second raised portion located below the first raised portion so that a fourth space is formed between the first raised portion and the second raised portion; wherein the first raised portion comprises a first side and a second side being provided with a plurality of first and second perforations communicating the third space and the fourth space, wherein a top of the first space and a top of the second space are both in communication with the third space; and wherein a first raised portion, a second raised portion located below the first raised portion so that a fourth space is formed between the first and second raised portion and the fourth space enters the second opening from two sides in a double swirling manner.

        						Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Dem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747